DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

THIS ACTION IS MADE FINAL.
	This office action is in response to communication(s) filed on 1/4/22. 
There are a total of 14 claims pending in this application; of the original 9 claims, claims 1 and 4-5 have been amended; claims 7-9 have been canceled; claims 10-17 have been added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Burr et al. US 20080126665) in view of Tuck, Ill (US 20020152306).

As to claim 1 Burr teaches:

a control node; (Fig 1 element 104) 

an … Input/Output (IO) module coupled to the control node, the [[SS]]IO module (Fig 1 elements 132 a-b and 134 a-b and [0038]), configured to: 

collect a first set of inputs from a coupled field device for a first duration; ([0026], [0038-0039] the examiner interprets the collecting of data prior to the failure as the first duration)

monitor the collected first set of inputs for a fault condition; ([0038-0039], [0066] the examiner interprets the I/O card failing as the claimed fault condition)

on detection of the fault condition, collect a second set of inputs from the coupled field device for a second duration; ([0039), if the I/0 card 132a fails, the redundant I/0 card 132b assumes control and performs the same operations as the I/0 card 132a would otherwise perform the examiner interprets the collecting of data at the time of the fault condition and afterwards as the second duration)

identify an abnormal condition using the collected first set of inputs and the collected second set of inputs. ([0039], [0072], “Sequence of events operations performed by, for example, the workstation 102 (FIG. 1A) (or any other processor system) can then be used to analyze what happened before, during, and/or after a particular state of operation (e.g., a failure mode) to determine what caused the particular state of operation to occur.”) Burr doesn’t explicitly teach that the I/O module is a Single Signal Input/output module. Tuck teaches:

a Single Signal Input/Output (SSIO) module coupled to the control node ([0028], [0032], invention can be used with nodes that support single input and/or output links). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burr and Tuck. The motivation would have been to increase market acceptance by using I/O modules that allow for single input/output links.

As to claim 4 Burr teaches:

wherein the SSIO module is configured to access network data stored at a centralized datastore hosted at the control node. (Fig 1 elements 133, 135 and [0029], [0038], [0048])

As to claim 5 Burr teaches:

herein the SSIO module is configured to access network data stored at the control node and/or at other network nodes. (Fig 1 elements 133, 135 and [0029], [0038], [0048])

As to claim 6 Burr teaches:

wherein the SSIO module is further configured to: generate, on detection of the fault condition, SoE and/or TDR/TDA reports using the first and second sets of inputs; ([0072])

identify the abnormal condition using the generated SoE and/or TDR/TDA reports; ([0072])

implement a counter measure based on the identified abnormal condition. ([0039] when a card fails the redundant card is used instead)

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Burr et al. US 20080126665) in view of Tuck, Ill (US 20020152306) and further in view of Bibelhausen et al. (US 20030212530).

As to claim 2 Burr and Tuck teach all of the limitations of claim 1 as above. Burr further teaches:

(Fig 1 elements 120 and 140) Burr and Tuck don’t explicitly teach: “wherein the SSIO module is further installed on a modular, mounting structure at a backbone Bibelhausen teaches:

wherein the SSIO module is further installed on a modular, mounting structure at a backbone and a field device coupler ([0005], Modules such as monitoring modules and relay modules may be linked to one another via the backplane (backbone) to exchange data) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burr, Tuck and Bibelhausen. The further motivation would have been to adopt well-known backplane (backbone) modular design for ease of design and field servicing.

As to claim 3 Bibelhausen teaches:

wherein the mounting structure is a DIN rail mounted baseplate or a DIN rail. ([0040])

Claims 10-17 are the method and non-transitory computer readable medium equivalents of claims 1 and 4-5 and are rejected using the same reasoning.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
In response to applicant’s arguments (on pages 9-10) with regard to the independent claim(s) 1 rejected under 35 U.S.C. 103 that the reference does not teach/suggest the feature “how the failure of an I/O card is detected, let alone that it is detected by monitoring a collected first set of inputs from a coupled field device”; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees. The claim 1 does not claim anything related to “how the failure is detected” other than to say monitor the first set of inputs (data) for a fault condition and the Burr reference teaches detecting that an I/O card has failed so 
In response to applicant’s arguments (on pages 9-10) with regard to the independent claim(s) 1 rejected under 35 U.S.C. 103 that the reference does not teach/suggest the claimed feature “a single “fault condition” as required by amended claim 1 that satisfies both the monitoring step and the second collecting step”; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees. The Burr reference discloses collecting data from field devices and sending the data to the workstation (element 102 of figure 1) through the I/O cards. The data that is being communicated from the field devices is the claimed “collecting” process. As mentioned above the examiner interprets the second collecting step as the data that is communicated when as the fault occurs and afterwards. There is only one failure (fault condition) mentioned in the cited parts of the reference. Therefore, the examiner maintains that the reference teaches the claimed “one fault condition” and the second data collection step. 
In response to applicant’s arguments (on pages 10-11) with regard to the independent claim(s) 1 rejected under 35 U.S.C. 103 that the reference does not teach/suggest the claimed feature “identify an abnormal condition using the collected first set of inputs and the collected second set of inputs”; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees. In paragraph 72 the Burr reference discloses using the sequence of events operations performed by the workstation 102 or any processor system to determine what caused the particular failure to occur. Paragraph 144 then teaches that the I/O card can be implemented by “a processor system”. Therefore, the examiner maintains that Burr teaches that the I/O cards 

Applicant’s arguments that the dependent claims are allowable as they depend from allowable independent claims are moot since the independent claims stand rejected.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8 AM-6 PM, F 4 hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RONALD T. MODO
Examiner
Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181